DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-7 and 13-15 are pending in the application.  
This office action is in response to the amendment filed on 3/21/2022.
All previous rejection not reiterated in this office action are withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,267,154, in view of Li (US 2006/0063231).
Claim 1 of ‘154 is drawn to an isolated genetically modified cell comprising an exogenous polynucleotide integrated into an endogenous PPP1R12C gene using at least one nuclease, wherein the integration site is within intron 1 of the PPP1R12C gene.  Claim 3 of the ‘154 recites the polynucleotide encodes a polypeptide.  Claims 17-19 of the ‘154 recites the cell is a stem cell, hematopoietic cell and a cell line. Claims 1 of the present application is drawn to a method of producing a protein in a subject that comprises introducing into the subject a genetically modified cell comprising a transgene integrated into intron 1 of the PPP1R12C using a pair of zinc finger nuclease.  Claims 3 and 4 recite the modified cells is stem cell and hematopoietic stem cell.  The genetically modified cell used in the present application is same as the isolated cell claimed in the ‘154 application.  
Li teaches genetically modifying cells with zinc finger nuclease, and ex vivo cell transfection for diagnostic, research or gene therapy (paragraph [0165]).  Li teaches using stem cell for ex vivo procedure and introduce them back into the mammal where they will engraft in the bone marrow (paragraph [0166]). 
It would have been obvious to an ordinary skilled in the art that cells, especially hematopoietic stem cells, modified by zinc finger nuclease with transgene integrated in the PPP1R12C as claimed in claims 1-19 of the ‘154 patent may be introduced back into the host subject for expressing the transgene in the host based on the teaching from ‘154 and Li.  The ordinary skilled in the would be motivated to introducing cells as claimed in ‘154 patent for ex vivo diagnostic, research or gene therapy as suggested by Li.  Therefore, the claimed method of 1-7, 13-15 of the present application would have been obvious in view of the cells claimed in ‘154 patent.  
Claims 1-7, 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,914,940, in view of Li (US 2006/0063231).
Claim 1 of ‘940 is drawn to composition comprising polynucleotide encoding nucleases that targets intron 1 of the endogenous PPP1R12C gene.  Claims 3-5 of the ‘940 recite the composition further comprises polynucleotide encodes a polypeptide.  Claims 18-20 of the ‘940 patent recite the polynucleotide is inside a cell, a stem cell and a hematopoietic stem cell, as such, the claims read on a cell, stem cell, a hematopoietic stem cell that comprises nucleases that targets the PPP1R12C, wherein the nucleic acid is integrated into the endogenous PPP1R12C.  Claims 1 of the present application is drawn to a method of producing a protein in a subject that comprises introducing into the subject a genetically modified cell comprising a transgene integrated into intron 1 of the PPP1R12C using a pair of zinc finger nuclease.  Claims 3 and 4 recite the modified cells is stem cell and hematopoietic stem cell.  The genetically modified cell used in the present application is same as the cell in the composition claimed in the ‘940 application.  
Li teaches genetically modifying cells with zinc finger nuclease, and ex vivo cell transfection for diagnostic, research or gene therapy (paragraph [0165]).  Li teaches using stem cell for ex vivo procedure and introduce them back into the mammal where they will engraft in the bone marrow (paragraph [0166]). 
It would have been obvious to an ordinary skilled in the art that cells in the composition as claimed in the ‘940 patent, especially hematopoietic stem cells, modified by zinc finger nuclease with transgene integrated in the PPP1R12C, may be introduced back into the host subject for expressing the transgene in the host based on the teaching from ‘940 and Li.  The ordinary skilled in the would be motivated to introducing cells in the composition as claimed in ‘940 patent for ex vivo diagnostic, research or gene therapy as suggested by Li.  Therefore, the claimed method of 1-7, 13-15 of the present application would have been obvious in view of the composition claimed in ‘940 patent.  
Response to Arguments
Applicant states deferring addressing the above rejection until the resolution of allowed subject matter.
Since Applicant did not address the rejection, they are maintained for same reason as discussed previously (and reproduced above).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636